
	

114 HR 4510 PCS: Bolts Ditch Access and Use Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 617114th CONGRESS
		2d Session
		H. R. 4510
		IN THE SENATE OF THE UNITED STATES
		September 7, 2016Received; read twice and placed on the calendarAN ACT
		To insure adequate use and access to the existing Bolts Ditch headgate and ditch segment within the
			 Holy Cross Wilderness in Eagle County, Colorado, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bolts Ditch Access and Use Act. 2.Bolts ditch access (a)Access grantedThe Secretary of Agriculture shall permit by special use authorization nonmotorized access and use, in accordance with section 293.6 of title 36, Code of Federal Regulations, of the Bolts Ditch headgate and the Bolts Ditch within the Holy Cross Wilderness, Colorado, as designated by Public Law 96–560, for the purposes of the diversion of water and use, maintenance, and repair of such ditch and headgate by the Town of Minturn, Colorado, a Colorado Home Rule Municipality.
 (b)Location of facilitiesThe Bolts Ditch headgate and ditch segment referenced in subsection (a) are as generally depicted on the map entitled Bolts Ditch headgate and Ditch Segment, dated November 2015.
			
	Passed the House of Representatives September 6, 2016.Karen L. Haas,Clerk
	September 7, 2016Received; read twice and placed on the calendar
